DETAILED ACTION
Claims status
In the application filed on 05/29/2020, claim 1 has been cancelled. Therefore, claims 2-4 are currently pending for the examination. The present application is being examined under the pre-AIA  first to invent provisions.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification/Title Objection
The title of the application is objected to under 37 CFR 1.153 because it doesn’t designate the particular article, and as well as not corresponding to the claim inventions. The title of the instant application shall be technically more accurate and descriptive. An appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of the US Patent: US9258804B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: US9258804B2.
Instant Application: 16/886,833
US Patent: US9258804B2
1. A mobile station apparatus comprising: a memory and a processor in electrical communication with the memory, the processor executing instructions stored in the memory to: 
configure a first timer related to a first group and a second timer related to a second group, wherein a first group of one or more cells uses a first uplink transmission timing, the one or more cells includes a primary cell and zero or more secondary cells, and a second group of one or more secondary cells uses a second uplink transmission timing, in a case where the first timer of the first group has expired: the second timer is considered as expired.
































3. The mobile station apparatus according to claim 2, in a case where the first timer of the first group has expired, discards allocation information regarding all physical uplink shared channels (PUSCHs), in a case where the second timer of the second group has expired, allocation information regarding all PUSCHs in the one or more secondary cells of the second group.

the first group being constituted by one or more cells having a first uplink transmission timing,
the first group including a primary cell, and
the second group being constituted by one or more secondary cells having a second uplink transmission timing that is different from the first uplink transmission timing,
the first uplink transmission timing of the first group being managed by using a first transmission timing timer for the first group,
the second uplink transmission timing of the second group being managed by using a second transmission timing timer for the second group,
the mobile station apparatus comprising:
flushing circuitry configured to:
flush, in a case where the first transmission timing timer for the first group has expired, all transmission HARQ buffers in association with the plurality of cells; and
flush, in a case where the second transmission timing timer for the second group has expired, 
releasing circuitry configured to:
release, in a case where the second transmission timing timer for the second group has expired, radio resources for sounding reference signals, the sounding reference signals being allocated to the cells constituting the second group; and release, in a case where the first transmission timing timer for the first group has expired, radio resources for sounding reference signals and also radio resources for physical uplink control channel, the physical uplink control channel being allocated to the primary cell and the sounding reference signals being allocated to the plurality of cells.

2. The mobile station apparatus according to claim 1, wherein
in a case where the first transmission timing timer for the first group has expired, the mobile station apparatus is configured to discard allocation information regarding all physical uplink shared channels and all physical downlink shared channels, and
in a case where the second transmission timing timer for the second group has expired, the mobile station apparatus is configured to discard allocation information regarding physical uplink shared channels allocated to the cells constituting the second group.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sebire et al. (US 2011/0243102 A1) in view of Fong et al. (US 2013/0010619 A1).
Regarding claim 2; Sebire discloses a mobile station apparatus comprising: 
a memory and a processor in electrical communication with the memory, the processor executing instructions stored in the memory (See Fig. 3-4: Para. [0060]): to: 
configure a first timer related to a first group and a second timer related to a second group (See Fig. 5: using first timer for a first timing advance group and second timer for second advance group; Para. [0047]), wherein a first group of one cell uses a first uplink transmission timing (See Fig. 5: transmission timing; Para. [0047-0048]), the one cell includes a primary cell (See Fig. 5; at block 502; the UE (i.e. mobile station) synchronizes (i.e. TX timing) with UL/DL TX/RX over allocated radio resources within a first timing advance group (i.e. primary cell group) using a first timer; Para. [0076] Lines 5-10), and a second group of one secondary cell uses a second uplink transmission timing (See Fig. 5; at block 504; Sync one of TX/RX over allocated radio resources within a second timing advance group using a second timer; Para. [0076] Lines 7-12…and…see also at block 508 for different Component Carrier (i.e. different frequencies)), 
in a case where the first timer of the first group has expired (See Fig. 5; flush/delete/empty all HARQ buffers when a UE whose timing alignment timer has expired: Para. [0035]): and 
the second timer is considered as expired (See Fig. 5; at block 510; With expired the second timer, flush/delete HARQ buffer associated with transmission carriers in the second timing group; see Para. [0078]-[0080]), and 
[Office’s Note: Because of the alternative claim language such as “one or more” and “zero or more”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Sebire clearly discusses the method of flushing transmission HARQ buffers in a case where the timers are expired, Sebire doesn’t particularly disclose the method to delete all data that is stored in a transmission HARQ buffer in association with the plurality of cells when the TX timing timer for the first group has expired.
However, Fong teaches the method to delete all data that is stored in a transmission HARQ buffer in association with the plurality of cells when the TX timing timer for the first group has expired (See Figs. 2 and 3; when Time Alignment Timer of a carrier group expires, the UE flush all HARQ buffers associated with the DL/UL carriers in the carrier group (i.e. first group); Para. [0159]). Fong further teaches the plurality of cells are grouped into multiple groups. (See Fig. 2; Para. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide that the method of deleting all data that is stored in a transmission HARQ buffer in association with the plurality of cells when the TX timing timer for the first group has expired as taught by Fong to have incorporated in the system of Sebire, so that it would provide to determine power Headroom Report (PHR) that is sent by the UE to the Fong: Para. [0154]).

Regarding claim 3; Sebire discloses the mobile station apparatus wherein:
in a case where the transmission timing timer for the first group has expired, the mobile station apparatus is configured to discard allocation information regarding all physical uplink shared channels and all physical downlink shared channels (PUSCHs) (See Fig. 5; at block 510; For the case in which the time alignment timer 10E expires for a particular group, the UE implements the actions to be completed when timing alignment is lost for that group of uplink carriers. As noted above in the background section, in LTE Release 8 those actions were to clear all HARQ buffers, notify RRC to release PUCCH/SRS; and clear any configured downlink assignments and uplink grants; Para. [0073] and [0087]), and
in a case where the transmission timing timer for the second group has expired, the mobile station apparatus is configured to discard allocation information regarding physical uplink shared channels allocated to the cells constituting the second group (See Fig. 5; block 510: If the second timing alignment timer which has expired is the one that is associated with the timing alignment group that does include the primary carrier, then the UE follows a first procedure which in this example is the same as that for a LTE Release 8 UE that loses its timing synchronization. By example and as shown at block 510 the first procedure includes: flush all HARQ buffers; notify RRC to release PUCCH/SRS; and clear any configured downlink assignments and uplink grants. Para. [0084]).
Even though Sebire teaches the method of discarding allocation information of PUCCH information, Sebire doesn’t explicitly describe allocation information of PUSCH.
Fong: The scheduler dynamically allocates resources for Physical Downlink Shared Channel (PDSCH) and Physical Uplink Shared Channel (PUSCH) data transmissions, and sends scheduling information to the UAs through a control channel. ¶. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the resource allocation of PUSCH as taught by Fong to have incorporated in the system of Sebire, so that it would provide to determine power Headroom Report (PHR) that is sent by the UE to the base station (e.g., eNB) to report the power headroom available for a particular UL carrier or for all the UL carriers in the same carrier group. (Fong: Para. [0154]).

Regarding claim 4; Sebire discloses the mobile station apparatus wherein:
in a case where the transmission timing timer for the first group has expired, the mobile station apparatus is configured to discard allocation information regarding all physical uplink shared channels and all physical downlink shared channels (PDSCHs) (See Fig. 5; at block 510; For the case in which the time alignment timer 10E expires for a particular group, the UE implements the actions to be completed when timing alignment is lost for that group of uplink carriers. As noted above in the background section, in LTE Release 8 those actions were to clear all HARQ buffers, notify RRC to release PUCCH/SRS; and clear any configured downlink assignments and uplink grants; Para. [0073] and [0087]), and
in a case where the transmission timing timer for the second group has expired, the mobile station apparatus is configured to discard allocation information regarding physical uplink shared channels allocated to the cells constituting the second group (See Fig. 5; block 510: If the second timing alignment timer which has expired is the one that is associated with the timing alignment group that does include the primary carrier, then the UE follows a first procedure which in this example is the same as that for a LTE Release 8 UE that loses its timing synchronization. By example and as shown at block 510 the first procedure includes: flush all HARQ buffers; notify RRC to release PUCCH/SRS; and clear any configured downlink assignments and uplink grants. Para. [0084]).
Even though Sebire teaches the method of discarding allocation information any downlink (DL) assignments, Sebire doesn’t explicitly describe allocation information of PDSCHs.
However, Fong further teaches allocation information of PDSCHs. (Fong: The scheduler dynamically allocates resources for Physical Downlink Shared Channel (PDSCH) and Physical Uplink Shared Channel (PUSCH) data transmissions, and sends scheduling information to the UAs through a control channel. ¶. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the resource allocation of PDSCH as taught by Fong to have incorporated in the system of Sebire, so that it would provide to determine power Headroom Report (PHR) that is sent by the UE to the base station (e.g., eNB) to report the power headroom available for a particular UL carrier or for all the UL carriers in the same carrier group. (Fong: Para. [0154]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chun et al. (US 2009/0204862 A1), and 
Kang et al. (US 2012/0269137 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416